Citation Nr: 0608135	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  92-09 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic lumbar spine disorder to include 
osteoarthritis and right lumbar area myofascitis.  

2.  Entitlement to service connection for a chronic dorsal 
(thoracic) spine disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from May 1952 to May 1954 and 
from November 1955 to April 1957.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied both 
service connection for a chronic lumbar and dorsal (thoracic) 
spine disability and increased disability evaluations for the 
veteran's prostatitis and epididymectomy residuals.  In March 
1992, the RO denied service connection for a chronic prostate 
disability to include benign prostatic hypertrophy, prostatic 
adenocarcinoma, and transurethral prostate resection 
residuals.  In April 1993, the Board remanded the veteran's 
claims to the RO for additional action.  

In March 1994, the RO determined that new and material 
evidence had not been received to reopen the veteran claim of 
entitlement to service connection for a chronic lumbodorsal 
spine disorder.  In October 1994, the Board remanded the 
veteran's claims to the RO for additional action.  

In January 1995, the RO increased the evaluation for the 
veteran's prostatitis from 20 to 40 percent.  In October 
1995, the Board remanded the veteran's claims to the RO for 
additional action.  In June 1998, the Board determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
lumbar and dorsal (thoracic) spine disability; denied service 
connection for a chronic prostate disability to include 
benign prostatic hypertrophy, prostatic adenocarcinoma, and 
transurethral prostate resection residuals; and denied 
increased evaluations for the veteran's prostatitis and 
epididymectomy residuals.  The veteran subsequently appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  

In November 2000, the Court granted the parties' November 
2000 Joint Motion to Remand; vacated those portions of the 
Board's June 1998 decision which determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
lumbar and dorsal (thoracic) spine disability, denied service 
connection for a chronic prostate disability to include 
benign prostatic hypertrophy, prostatic adenocarcinoma, and 
transurethral prostate resection residuals, and denied an 
increased evaluation for the veteran's epididymectomy 
residuals; remanded those issues to the Board for additional 
action; and dismissed the veteran's appeal from the denial of 
an increased evaluation for his prostatitis.  

In December 2001, the Board remanded the veteran's claims to 
the RO for additional action.  In September 2004, the Board 
denied both service connection for a chronic prostate 
disability to include benign prostatic hypertrophy, prostatic 
adenocarcinoma, and transurethral prostate resection 
residuals and an increased evaluation for the veteran's 
epididymectomy residuals and remanded the issue of whether 
new and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
lumbar and dorsal (thoracic) spine disability to the RO for 
additional action.  

The Board notes that the issue of service connection for a 
chronic dorsal (thoracic) spine disorder has not been 
previously denied by any prior final RO or Board decision.  
Therefore, the issue has been recharacterized as entitlement 
to service connection for a chronic dorsal (thoracic) spine 
disorder and is the subject of the Remand portion of the 
decision below. 

For the reasons and bases addressed below, the veteran's 
application to reopen his claim of entitlement to service 
connection for a chronic lumbar spine disorder to include 
osteoarthritis and right lumbar area myofascitis is GRANTED 
and service connection for chronic lumbar spine 
osteoarthritis is GRANTED.  

The issue of service connection for a chronic dorsal 
(thoracic) spine disorder is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  



FINDINGS OF FACT

1.  In March 1974, the RO denied service connection for a 
chronic lumbar spine disorder to include osteoarthritis and 
right lumbar area myofascitis.  The veteran was informed in 
writing of the adverse determination and his appellate rights 
in April 1974.  He did not submit a notice of disagreement 
with the adverse decision.  

2.  The documentation submitted since the March 1974 rating 
decision is relevant and probative of the issue at hand.  

3.  Chronic lumbar spine osteoarthritis was initially 
manifested during active service.  


CONCLUSIONS OF LAW

1.  The March 1974 RO decision which denied service 
connection for a chronic lumbar spine disorder to include 
osteoarthritis and right lumbar area myofascitis is final.  
New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for a chronic 
lumbar spine disorder to include osteoarthritis and right 
lumbar area myofascitis has been presented.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 20.1105 
(2005).  

2.  Chronic lumbar spine osteoarthritis was initially 
manifested during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claim of entitlement to 
service connection for a chronic lumbar spine disorder, the 
Board observes that the RO issued VCAA notices to the veteran 
in July 2002, March 2004, and September 2005 which informed 
him of the evidence needed to support his application; what 
actions he needed to undertake; and how the VA would assist 
him in developing his application.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no issue 
as to the substantial completeness of the veteran's 
application.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Given the favorable resolution below, the Board 
finds that appellate review of the veteran's application 
would not constitute prejudicial error.  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
within one year of the date of mailing of the notification of 
the initial review and determination of a veteran's claim and 
the subsequent filing of a timely substantive appeal, a 
rating determination is final and is not subject to revision 
upon the same factual basis except upon a finding of clear 
and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2005).  



A.  Prior RO Decisions

In October 1957, the RO denied service connection for a right 
testicular disorder and a "right side" disorder.  The 
October 1957 Rating Sheet (VA Form VB 8-564) lists 
"osteoarthritis, lumbar spine," "myofasciitis, right 
lumbar," and a number of other disabilities under the 
heading "Not service incurred or aggravated."  The October 
1957 written notice issue issued to the veteran and his 
accredited representative informed the veteran solely of the 
denial of service connection for a right testicular disorder 
and a "right side" disorder and his associate appellate 
rights.  In the absence of written notice to the veteran of 
the denial of service connection for a chronic lumbar spine 
disorder to include osteoarthritis and right lumbar 
myofasciitis and his associated appellate rights, the October 
1957 rating decision is not final as to the issue of the 
veteran's entitlement to service connection for a chronic 
lumbar spine disorder.  

In January 1974, the veteran submitted a claim of entitlement 
to service connection for a chronic lumbar spine disorder.  
In March 1974, the RO denied service connection for a chronic 
lumbar spine disorder to include osteoarthritis and right 
lumbar area myofascitis as the claimed disability was not 
incurred in or aggravated by active service.  In April 1974, 
the veteran and his accredited representative were informed 
in writing of the adverse decision and his appellate rights.  
The veteran did not subsequently submit a notice of 
disagreement with the decision.  

The evidence considered by the RO in formulating its March 
1974 rating decision may be briefly summarized.  The 
veteran's service medical records reflect that he complained 
of low back pain.  A March 1957 Air Force hospital summary 
indicates that the veteran complained of chronic low back 
pain.  An impression of possible early Marie-Strumpell-type 
arthritis of the sacroiliac joints was advanced.  
Contemporaneous X-ray studies of the lumbodorsal spine were 
reported to be normal.  An October 1957 VA hospital summary 
indicates that the veteran complained of chronic back pain.  
Contemporaneous X-ray studies of the lumbar spine revealed 
findings consistent with hypertrophic arthritis.  The veteran 
was diagnosed with lumbar spine osteoarthritis and chronic 
right lumbar muscle mass myositis.  The report of a February 
1974 VA examination for compensation purposes conveys that 
the veteran was diagnosed with "back pain, no orthopedic 
disease noted."  

B.  New and Material Evidence 

"New and material evidence" is defined by the provisions of 
38 C.F.R. § 3.156.  That regulation has been amended during 
the pendency of the instant appeal.  The amended version of 
38 C.F.R. § 3.156(a) applies only to applications filed on or 
after August 29, 2001.  As the veteran's application to 
reopen his claim of entitlement to service connection for a 
chronic lumbar spine disorder was received in January 1991, 
the prior version of 38 C.F.R. § 3.156 is for application.  
Title 38 of the Code of Federal Regulations (2001) states, in 
pertinent part, that: 

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2001).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is that which is not 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.    Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The documentation submitted since the March 1974 rating 
decision denying service connection for a chronic lumbar 
spine disorder consists of VA examination and clinical 
documentation, private clinical documentation, and written 
statements from the veteran.  VA clinical documentation dated 
in October 1998 states that contemporaneous X-ray studies of 
the lumbar spine revealed a "considerable amount of 
osteoarthritis."  A June 2003 written statement from J. F. 
McGowin, III, M.D., conveys that the veteran had been treated 
for arthritis of the back for many years.  The veteran was 
diagnosed with severe lumbar spine facet arthritis and 
stenosis.  The VA clinical documentation and Dr. McGowin's 
written statement constitute new and material evidence in 
that they are of such significance that they must be 
addressed in order to fairly decide the merits of the 
veteran's case.  As new and material evidence has been 
received, the veteran's claim of entitlement to service 
connection for a chronic lumbar spine disorder to include 
osteoarthritis and right lumbar area myofascitis is reopened.  


III.  Service Connection 

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis (degenerative joint disease) 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005).  

The March 1957 Air Force hospital summary conveys that the 
veteran complained of chronic low back pain.  Treating 
military medical personnel advanced an impression of possible 
Marie-Strumpell-type arthritis of the sacroiliac joints.  The 
October 1957 VA hospital summary indicates that the veteran 
complained of chronic back pain.  Contemporaneous X-ray 
studies of the lumbar spine revealed osteoarthritic changes.  
The veteran was diagnosed with lumbar spine osteoarthritis.  
The June 2003 written statement from Dr. McGowin relates that 
the veteran has been diagnosed with and treated for severe 
lumbar spine arthritis with stenosis for many years.  As the 
veteran has been shown to exhibit chronic lumbar spine 
arthritic symptoms on multiple radiological and physical 
evaluations both during and following his periods of active 
service and given the absence of any competent medical 
opinion to the contrary, the Board concludes that service 
connection for chronic lumbar spine osteoarthritis is 
warranted.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic lumbar spine disorder to 
include osteoarthritis and right lumbar area myofascitis is 
GRANTED.  

Service connection for chronic lumbar spine osteoarthritis is 
GRANTED.  


REMAND

As noted above, the issue of the veteran's entitlement to 
service connection for a dorsal (thoracic) spine disorder had 
not previously been specifically adjudicated at the time of 
the March 1991 rating decision which is the subject of the 
current appeal.  Service connection had previously been 
denied only for lumbar spine osteoarthritis.  The Board 
concludes that in order to fairly decide this issue, it must 
be adjudicated on a de novo basis.  The veteran has not been 
afforded a VA examination for compensation purposes which 
addresses whether he has a chronic dorsal (thoracic) spine 
disorder and, if so, the nature and etiology of such 
disability.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic dorsal 
(thoracic) spine disability including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact the identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic thoracic spine 
disability, if any.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic thoracic spine disorder had its 
onset during active service; is 
etiologically related to his inservice 
back symptomatology; is in any other way 
causally related to active service; or is 
etiologically related to or has increased 
in severity beyond its natural 
progression as the result of the 
veteran's service-connected disabilities 
including his chronic lumbar spine 
osteoarthritis.  

Send the claims folders, including a copy 
of this REMAND, to the examiner for 
review of pertinent documents therein.  
The examination report should 
specifically state that such a review was 
conducted.  

3.  Then adjudicate the veteran's 
entitlement to service connection for a 
chronic dorsal (thoracic) spine disorder 
with express consideration of the 
provisions of 38 C.F.R. § 3.310(a) (2005) 
and the Court's holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


